Citation Nr: 0517655	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to November 12, 2002, 
for a permanent and total disability rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held in Washington, DC.  A 
transcript is associated with the claims file.


FINDINGS OF FACT

1.  On November 29, 1996, the Board issued a decision, 
denying the veteran's claim of entitlement to a permanent and 
total disability rating for pension purposes.  The veteran 
did not appeal the Board's decision to the United States 
Court of Appeals for Veterans Claims, and therefore the 
decision of the Board was final.

2.  No subsequent document was submitted claiming entitlement 
to non-service-connected disability pension until the veteran 
submitted an informal claim for pension benefits which shows 
an initial date stamp of September 9, 2002.


CONCLUSION OF LAW

The legal criteria for awarding an effective date of 
September 9, 2002, but no earlier, for entitlement to non-
service-connected disability pension are met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a March 1992 rating decision, the RO denied the veteran's 
claim for non-service-connected benefits.  The veteran filed 
a notice of disagreement with this decision in May 1992, and 
perfected his appeal in July 1992.  The RO issued additional 
rating decisions in December 1992 and March and May 1993.

The Board issued a remand of the veteran's claim in August 
1995.  Thereafter, the RO conducted the directed evidentiary 
development and issued a rating decision in January 1996.  In 
November 1996, the Board affirmed the RO's denial of 
entitlement to a permanent and total disability rating for 
pension purposes.  Accompanying the decision of the Board was 
an explanation of the veteran's right to appeal to the U.S. 
Court of Appeals for Veterans Claims.  The veteran did not 
appeal the Board's denial to the Court.

VA outpatient treatment records dated from January to October 
2002 show the veteran was treated for his various illnesses 
during that time.

A Statement in Support of Claim, VA Form 21-4138, was 
completed by the veteran and dated on September 7, 2002, on 
which he requested that the RO "reopen" his claim for 
pension benefits and obtain medical records in support of the 
claim.  It appears the statement was transmitted to the RO by 
franked mail from the office of a Member of Congress.  The 
veteran's Form 4138 bears two date stamps; a September 9, 
2002, stamp which does not indicate the identity of the 
recipient, and a December 18, 2002, stamp identifying the RO 
as the recipient.  In addition, the transmittal envelope 
bears an RO date stamp of September 17, 2002.  

In November 2002, the veteran submitted a formal claim of 
entitlement to non-service-connected pension, on VA Form 21-
526.

In December 2002, the RO issued a rating decision, granting 
the veteran's claim for a permanent and total disability 
rating for pension purposes, and assigning an effective date 
of November 12, 2002, the date of receipt of his VA Form 21-
526.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at the Board.  The veteran requested 
constructive credit back to the earlier request for pension.  
He said he believes the picture he presented at that time was 
adequate for granting.  He disagreed with the 1996 VA 
decision that denied entitlement to non-service-connected 
pension.  The veteran contended that the Army wrongfully 
rejected him from re-enlisting because he only had one 
kidney.  The veteran acknowledged that he did not appeal his 
1996 Board decision to the Court of Appeals.  He said he was 
unable to travel at that time for a hearing.  The veteran's 
representative contended the veteran should have been granted 
pension benefits at that time.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a December 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed August 2003 statement of 
the case (SOC) and April 2004 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
an earlier effective date.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims

file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Any notice provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications.  See Mayfield, supra, slip op. at 27. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 
38 C.F.R. § 3.1(p).  The date of receipt shall be the date on 
which a claim, information, or evidence was received by VA.  
38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

The Board notes the informal claim for pension dated by the 
veteran in September 2002, bearing three date stamps of 
September 9, 2002, September 17, 2002, and December 18, 2002.  
There is no clear indication as to what office stamped the 
document on September 9, 2002.  It is possible that it was 
the office of the veteran's Congressional Representative, but 
it is also possible that it was the RO (although we 
acknowledge that RO date stamps generally identify the 
office).  Therefore, in the interest of due process, in the 
absence of any evidence of record to the contrary, and 
exercising our doctrine of resolving reasonable doubt in 
favor of the veteran, the Board finds that the RO received 
the veteran's informal claim on September 9, 2002.  
Therefore, an earlier effective date, of September 9, 2002, 
is warranted for the veteran's grant of non-service-connected 
disability pension.

However, an effective date earlier than September 9, 2002, is 
not warranted.  As noted above, the veteran's previous claim 
for pension was adjudicated by the Board in November 1996, 
and was denied.  The veteran had the right to appeal the 
claim to the Court of Appeals for Veterans Claims, and he did 
not do so.  Therefore, it became final when the time period 
to appeal the claim expired.

The date of a grant of non-service-connected disability 
pension is the date the claim was received or the date 
entitlement arose, whichever is later.  Pursuant to this 
decision, the Board has, herein, granted the effective date 
as the date of the veteran's earliest claim submission 
following the prefvious final denial of his claim.  We are 
precluded by law from establishing an even earlier effective 
date.

We note the arguments of the veteran and his representative 
that VA did not handle his claim properly in 1996.  However, 
as already stated, the veteran did not appeal the Board's 
November 1996.  The decision is, therefore, final, and the 
Board cannot revisit it at this time.  Also, we recognize 
that the veteran believes the Army treated him unfairly when 
he attempted to re-enlist, but that is a matter beyond the 
jurisdiction of the Department of Veterans Affairs.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is entitled to an effective date of 
September 9, 2002, but no earlier, for non-service-connected 
disability pension.


ORDER

Entitlement to an effective date of September 9, 2002, but no 
earlier, for the grant of non-service-connected disability 
pension is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


